*130The court decided that the plaintiff was entitled to re-
cover, in an opinion

fer curiam,

as follows:
The facts in this case are not in dispute. They show plainly that plaintiff’s mother was in fact dependent upon him for her chief support. Claim is based on section 4 of the act of June 10, 1922, 42 Stat. 625,628, and, under the many uniform decisions of this court, plaintiff is entitled to recover increased rental and subsistence allowances from March 25, 1935 to March 3, 1937. Tomlinson v. United Stapes, 66 C. Cls. 697; Samouce v. United States, 69 C. Cls. 65; and Culver v. United States, 81 C. Cls. 631.
Plaintiff is entitled to recover $1,725.86. It is so ordered.